Citation Nr: 0834081	
Decision Date: 10/03/08    Archive Date: 10/07/08

DOCKET NO.  07-08 766	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to improved death pension benefits.


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from April 1942 to December 
1945.  He died in September 1968.  The appellant is the 
veteran's surviving spouse.

This matter comes to the Board from a June 2005 decision of 
the Huntington, West Virginia Department of Veterans' Affairs 
(VA) Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In the June 2005 decision on appeal, the RO denied the 
appellant's claim for improved death pension benefits on the 
basis of excessive income for 2005.  The decision advised the 
appellant that medical expenses paid prior to December 7, 
2004, the date of claim, could not be considered and that her 
medicines could not be considered as a continuing monthly 
expense.  

In October 2005, the appellant submitted a medical expense 
report (VA Form 21-8416) along with a list of pharmaceutical 
expenses (Kmart) for the period January 1, 2004 to July 8, 
2005.  In March 2006, the RO continued to deny the claim.  
Documentation associated with the file shows that the 
appellant was to be contacted and advised to complete a 
medical expense report for medical expenses paid for the 
period December 7, 2004 to December 7, 2005.  

In January 2007, the appellant submitted the requested 
information, namely a list of pharmaceutical expenses (Kmart) 
paid from January 1, 2005 to December 31, 2005; however, this 
evidence has not been considered by the RO.  The Board points 
out that the supplemental statement of the case (SSOC) issued 
in September 2007 neither lists the newly submitted medical 
expenses in the "Evidence" section nor discusses them in 
the "Reasons and Bases" section.  Therefore, this claim 
must be remanded for consideration of the submitted medical 
expenses.  

The Board notes that in June 2007 the RO requested that the 
appellant "complete the enclosed VA Forms 21-0518-1, 
Improved Pension Eligibility Verification Report, for the 
dates highlighted in yellow."  The appellant did not reply.  
Given that the case is being remanded for the above reason, 
the appellant should be given another opportunity to provide 
the requested information.  The appellant is advised, 
however, that the United States Court of Appeals for Veterans 
Claims (the Court) has held that VA's duty to assist the 
appellant in developing the facts and evidence pertinent to a 
appellant's claim is not a one-way street.  See Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  It is the 
responsibility of appellants to cooperate with VA.  See 
Caffrey v. Brown, 6 Vet. App. 377, 383 (1994); Olson v. 
Principi, 3 Vet. App. 480, 483 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Request that the appellant submit 
completed Improved Pension Eligibility 
Verification Reports (VA Forms 21-0518-
1) for the dates deemed necessary.  

2.  Thereafter, after undertaking any 
additional evidentiary and/or 
procedural development which may be 
required, readjudicate the issue on 
appeal.  Specific reference and 
consideration should be given to the 
submitted medical expenses covering the 
period January 2005 to December 2005.  
If this claims is not granted to the 
appellant's satisfaction, send her a 
SSOC and give her an opportunity to 
respond to it.

The purpose of this REMAND is to obtain additional evidence 
and ensure that the appellant is afforded all due process of 
law.  The Board intimates no opinion, either factual or 
legal, as to the ultimate conclusion warranted in this case.  
No action is required by the appellant until contacted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




